United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-861
Issued: July 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 27, 2013 appellant filed a timely appeal from the February 14, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee injury in the performance of duty.
FACTUAL HISTORY
On August 3, 2012 appellant, a 65-year-old transportation security screener, filed an
occupational disease claim alleging that he twisted a ligament in his left knee as a result of his
federal employment. He stated: “Pain increased at work on July 26, 2012.”
1

5 U.S.C. § 8101 et seq.

Appellant saw Dr. Sunil Patel, a specialist in internal medicine, on July 30, 2012.
Dr. Patel related that the incident occurred five to seven days earlier at work. “The mechanism
was a twisting injury.” Left knee pain was present, moderate, aching, and had been fluctuating
since onset. There was an associated loss of motion. Symptoms were aggravated by movement
and weight bearing.2 Diagnoses included “pain in joint, lower leg.”
Appellant saw Dr. Patel again on August 6 and September 5, 2012. His knee pain was
better and he was released to return to regular duty.
In an October 30, 2012 decision, OWCP denied appellant’s occupational disease claim.
It found that the work events occurred as described but that appellant submitted insufficient
medical evidence. OWCP noted that pain was not a firm diagnosis of a medical condition but a
symptom. In addition to a diagnosed medical condition for his left knee, it advised that appellant
needed to submit medical evidence addressing how the employment incident or events caused
the diagnosed condition.
Appellant requested reconsideration and submitted a January 9, 2013 report from
Dr. David J. Mehl, a Board-certified orthopedic surgeon and consultant to Dr. Patel. Dr. Mehl
noted that appellant had a twisting injury to his left knee on July 23, 2012 while at work. On
physical examination, appellant had specific medial joint line tenderness with a positive
McMurray’s test to stressing of the medial meniscus. X-rays showed some mild spurring and
mild joint space narrowing in all three compartments. Dr. Mehl diagnosed mild preexisting left
knee degenerative joint disease and “work injury -- probable left knee medial meniscus tear.” He
stated that it was a work-related injury as documented initially by Dr. Patel.
An imaging study obtained on January 9, 2013, showing three views of the left knee,
revealed moderate degenerative joint disease manifested by joint space narrowing, subchondral
sclerosis and/or subchondral cyst formation and marginal osteophytes, most severe in the medial
compartment.
In an unsigned report dated January 23, 2013, Dr. Mehl advised that a magnetic
resonance imaging (MRI) scan obtained on January 15, 2013 showed a large Baker’s cyst and a
medial meniscus posterior horn tear. “It is my opinion that this tear and cyst resulted from the
work injury.” He added that it was “definitely” his opinion that the tear and cyst occurred from
his work injury.
In a decision dated February 14, 2013, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that the medical evidence did not establish
that the diagnosed conditions were related to appellant’s federal employment.
On appeal, appellant contends that there is no basis for disregarding Dr. Mehl’s opinion
on causal relationship.

2

Appellant was noted to be five-foot nine and 282 pounds.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
Appellant filed an occupational disease claim stating that he twisted a ligament in his left
knee at work. He did not explain how. It remains unclear what activity appellant was
performing when he twisted his knee. He stated only that “pain increased at work on
July 26, 2012.” From the claim form that appellant filed, it would appear that no incident in
particular occurred on July 26, 2012. Rather, the nature of his claim is that his left knee
condition developed over time.9 OWCP does not dispute that appellant performed the duties of
his transportation security screener position. The question that arises is whether those duties
caused the large Baker’s cyst and medial meniscus posterior horn tear in his left knee.
Dr. Patel, the specialist in internal medicine, described the mechanism of injury as a
twisting injury. He was not specific about what happened. Dr. Patel identified no activity at
work that might be responsible. He did not provide a firm diagnosis of appellant’s left knee
condition, and he offered no clear opinion on whether appellant’s left knee condition was

3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

An occupational disease or illness refers to a condition produced by the work environment over a period longer
than a single workday or shift. 20 C.F.R. § 10.5(q).

3

causally related to his duties at work. The Board finds that Dr. Patel’s reports are of diminished
probative value on causal relationship.
Dr. Mehl, the consulting orthopedic surgeon, stated that appellant suffered a traumatic
injury. He noted that appellant had a twisting injury to his left knee on July 23, 2012 while at
work. Like Dr. Patel, he identified no particular work activity. Dr. Mehl stated only that
appellant had a “work injury.”
In the case of Kathrine W. Brown,10 the claimant stopped work on the advice of her
physician, who found that the claimant’s duodenal ulcer, chronic cholecystitis and chronic colitis
were due or greatly aggravated by working conditions. The Board found that the medical
evidence was insufficient, in the absence of a recital of the factual history and medical rationale
upon which the conclusion rested, to support an award of compensation. The Board noted that
the actual circumstances upon which the physician predicated his conclusion “are not
determinable since the report does not contain a recital of those circumstances.”
Dr. Mehl did not recite the factual circumstances upon which he based his conclusion. In
his January 9, 2013 report, he did not provide any rationale for his conclusion that “probable left
knee medical meniscus tear “was causally related to the implicated factors of appellant’s federal
employment.” In an unsigned January 23, 2013 report, Dr. Mehl made clear his opinion that
appellant’s large Baker’s cyst and a medial meniscus posterior horn tear “resulted from the work
injury,” but he did not describe the work injury. He did not explain how, from an orthopedic or
biomechanical point of view, the July 23, 2012 incident at work -- whatever that incident was -caused a large Baker’s cyst or a torn meniscus.11
Medical conclusions based on inaccurate or incomplete histories are of little probative
value.12 Medical conclusions unsupported by rationale are also of little probative value.13
Dr. Mehl did not demonstrate his understanding of the physical demands of appellant’s
transportation security screener position, or describe what appellant was doing at work when he
twisted his knee on July 23, 2012. His opinion is of diminished probative value. Further,
Dr. Mehl did not discuss how the Baker’s cyst and torn meniscus arose from any specific work
activity. He did not explain how he was able to determine that these conditions did not arise
from the natural progression of appellant’s preexisting condition and habitus but rather were
precipitated by something that happened at work.
The Board finds that appellant has not met his burden of proof to establish the critical
element of causal relationship. The medical opinion evidence that supports his claim for
10

10 ECAB 618 (1959).

11

Please note that reports that are unsigned or that bear illegible signatures cannot be considered probative
medical evidence because they lack proper identification. E.g., Thomas L. Agee, 56 ECAB 465 (2005).
12

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
13

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

compensation is based on an incomplete history of what happened at work and does not provide
sound medical reasoning to explain how what happened at work caused the left knee conditions
that are diagnosed.
The Board will affirm OWCP’s February 14, 2013 decision denying appellant’s claim for
workers’ compensation benefits. Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a left knee injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

